     Case 3:20-cv-05091-MCR-EMT Document 10 Filed 05/15/20 Page 1 of 2



                                                                         Page 1 of 2
                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION
FRANK PATE, et al.,

      Plaintiffs,

v.                                         CASE NO. 3:20cv5091-MCR-EMT

WARDEN JOSEPH,

     Defendant.
__________________________/

                                  ORDER

      The Chief Magistrate Judge issued a Report and Recommendation on April 1,

2020, and a Supplement to Report and Recommendation on April 29, 2020 (ECF

Nos. 5, 8). Plaintiffs were furnished copies of the Report and Recommendation and

Supplement, and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

      Having considered the Report and Recommendation and Supplement, and any

timely filed objections thereto, I have determined the Report and Recommendation

should be adopted.
      Case 3:20-cv-05091-MCR-EMT Document 10 Filed 05/15/20 Page 2 of 2



                                                                             Page 2 of 2
       Accordingly, it is ORDERED:

       1.     The Chief Magistrate Judge’s Report and Recommendation as

supplemented, ECF Nos. 5, 8, is adopted and incorporated by reference in this Order.

       2.     This case is DISMISSED WITHOUT PREJUDICE to each

Plaintiff’s filing a new individual complaint on his own behalf, and either paying the

full $400.00 fee ($350.00 filing fee and $50.00 administrative fee) or submitting an

individual application to proceed in forma pauperis.

       3.     The clerk of court is directed to close this case.

       DONE AND ORDERED this 15th day of May 2020.




                                          s/   M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5091-MCR-EMT
